NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
KENNETH S. PINCKNEY,
C'laimant-Appellant, »
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, _
Respondent-Appellee.
2012-7033 `
Appea1 from the United States Court of Appea1s for
Veterans C1aimS_in 08-3657, Judge Robert N. Davis.
ON MOTION
PER CURIAM.
0 R D E R
Kenneth S. Pinckney moves for leave to file an addi-
tional I50 documents of evidence. The Secretary of Vet-
erans Affairs has not responded
This court’s review is based upon the record of evi-
dence that was before the Court of Appea1s for Veterans
C1aims. See Fed. R. App. P. 10(a)(1). We cannot accept

PINCKNEY V. DVA 2
new evidence on appeal and are limited to the record
before the Veterans Court.
Upon consideration thereof
IT IS ORDERED THATI
Mr. Pinckney’s motion to bring an additional 150
documents of evidence before the court is denied.
FOR THE COURT
   fsi Jan Horbaly
Date J an Horbaly
Clerk
cc: Kenneth S. Pinckney F"_ED_
CO11r1S11@y MCNama1‘a, ESq- u.s. count oF APPEALs son
25 1'HEFEnsnALclacu11
S
.1AN 3 0 2012
.1AnHoaaAw
nunn